Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 25, 2020

                                      No. 04-18-00833-CV

                     IN THE INTEREST OF M.A.G. AND Z.A.G., Children,

                     From the County Court at Law No 2, Webb County, Texas
                               Trial Court No. 2017FLI001815 C3
                         The Honorable Missy Medary, Judge Presiding


                                         ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        Appellees Officer Nicolas Lichtenberger and Officer Robert Garcia have filed a motion
for extension of time to file their brief. Appellant opposes the motion. We grant the motion and
order the brief due on April 27, 2020.


           It so ORDERED on this 25th day of March, 2020.

                                                                         PER CURIAM




       ATTESTED: ___________________________
                 MICHAEL A. CRUZ,
                 Clerk of Court